Case 3:19-cv-00834-SMY-MAB Document 6-6 Filed 08/02/19 Page 1 of 4 Page ID #474




                                 EXHIBIT 4

       TO DECLARATION OF SAMUEL B. GEDGE IN SUPPORT OF
        PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-00834-SMY-MAB Document 6-6 Filed 08/02/19 Page 2 of 4 Page ID #475
                                                                        e
                                     IN THE CIRCUIT COURT
                                FOR THE THIRD JUDICIAL CIRCUIT
                                  MADISON COUNTY, ILLINOIS
                                                                                   c,~!~2:;@
                                                                                    TH1Ro C!Rcu,-,- c

PEOPLE OF THE STATE OF ILLINOIS)
                                                                                   M,..o,so~~~~    c~~~;•o ,s
                                                                                                   ~ ILU..
                                                                                                             11

                                                                           ~·                            •vis
                                             )
vs.                                          )       Case No. 18-CF-28:70, 19-CF-1675
                                             )
JASON LYNCH                                  )

                                                 ORDER

State's Attorney: JIM BUCKLEY                        Defense Attorney: NEIL HAWKINS

Charge: BURGLARY                              18CF2870
Charge: BURGLARY                              19CF1675

Case is called for a change of plea. All parties present. The negotiations are stated on the record to
which all agree. Defendant stipulates to a factual basis and waives P.S.I. Criminal history is stated.

The defendant changes.his plea on listed charges to guilty. The defendant is admonished as to his rights
and persists in said plea. Plea is accepted. Finding and judgment of_guilt are pronounced.

P.S.I. is waived and defendant makes statement. Defendant is sentenced as follows:

□Sentenced to D.O.C. for a period of _ _ _ _ _ _ _ _ with credit for time served.
i:;g]Sentenced to Probation for a period of TWO YEARS              Unsupervised 0;
□Ordered to pay fine in the amount of$_ _ _ _ __
□ Drug Assessment $ _ _ _ _ _ __
□Ordered to pay Court Costs;
□ Ordered to pay lab fee in the amount of$_ _ _ _ _ __
□ Ordered to pay restitution in the amount of$_ _ __ _ _ _ _ to _ _ _ _ _ __
□Ordered to pay P.S.F. in the amount of $50 per month;
i:;g]Other: SEE PROBATION ORDER

Defendant acknowledges sentence and is advised of appeal rights.

DATE: May 31, 2019

Court Reporter: NPORTER




                                                         n. KVL NAPr
                                                          ::;residing




                                                                     Gedge Declaration Ex. 4 - Page 1
           Case 3:19-cv-00834-SMY-MAB Document 6-6 Filed 08/02/19 Page 3 of 4 Page ID #476
                                                                                                           -    IN THE CIRCUIT COURT
                        ss.             THE PEOPLE OF THE STATE OF ILLINOIS                               THIRD JUDICIAL CIRCUIT OF ILLINOIS
COUNTY OF MADISON                                              vs.


                                                                           CASE NO.      Ii{/!- Z f7
                                                                           OFFENSE      _j_')~ /. o/-7----~-~-~--
                                                                           STATUTE _ _                                           '/'---'2---'--l--""e"'
                                                                                                 'i_z.d_:::Z--=-'fL----'--_J_o-F-R
                                                                                                                               I
                                                                                                                                                     __
TELEPHO


 DATE OF BIRfH          1                                                  CLASS _ _     ---=z_=-------------------
                                                                                                        MAY 3 \ 20\9
                                                           COURT ORDER OF PROBATION

Date:  v
        <)?, f j ZtJ I 1                                              A  JJ      I I     I.
                                                                                                                         rLERK Of CIRCUIT COURT i/40
                                                                                                                           ~~HIRD JUDICIAL CIRCUIT
Defer)dant pre~nt ip open Court and represented by Counsel,           LYS. 1    ~t,,J) /,f/'J              . People repres~~ ~Q}~Mssis~){ltllt,e~s!Attorr\ey,
    # l l ;.sc:,tr.iu.,                . The application for probation comes on for hearing. Evidence presented. The Co trlrn'Crs'that 11 is not prohibited by
law or by the nature an.l  circumstances of the offense, or the history, character and con ition of th offend r from imposing a sentence of probation.
IT IS THEREFORE ORDERED by the Court.t~at the application of the defendant.                                 c.                                    for release on
probation be granted for a period of _2':f____ months, upon the following terms and conditi s:
            1) That said defendant shall not violate any criminal statute of any jurisdiction.
            2) That said defendant shall refrain from possessing a firearm or other dangerous weapon and shall surrender his or her Firearm Owner's
                 Identification Card, and any and all firearms in his or her possession, at a time and place designated by the Court or the Probation Depart-
                 ment in accordance with 730 ILCS 5/5-6-3(a)(9).
            3) That said defendant shall submit specimen(s) of blood, saliva, or tissue to the Illinois State Police within 45 days; shall cooperate with the
                 probation department or its designee with the collection of such specimen(s); and shall pay any fees associated with the collection and
                 analysis of said specimen(s) in accordance with 730 ILCS 5/5-4-3.
            4) That said defendant shall receive advance authorization from his probation officer before leaving the State of Illinois unless otherwise ordered
                 by the Court.
            5) That said defendant shall permit the probation officer to visit him at his home or elsewhere to the extent necessary to discharge his duties.
            6) That said defendant shall work or pursue a course of study or vocational training.
            7) That said defendant shall appear in person in the Probation Office as directed by his probation officer,
            8) That said defendant shall notify his probation officer of any changes of residency within 48 hours. Shall not move outside of Madison County
                 without prior approval from the Probation Department.
            9) That said defendant shall report all arrests to his probation officer within 48 hours.
           1O) That said defendant shall submit urine/saliva specimens as deemed appropriate by his probation officer.
           11) That said defendant upon committing a technical violation of this Court Order is subject to the Administrative Adjustments Program established
                 by General Administrative Order.
           12) That said defendant agrees to complete assessment(s) conducted by the probation department and shall comply with all programs deemed
                 necessary as established hy General Administrative Order.          ·                                       ·
           13) That said defendant shall pay a probation service fee of $50 per month pursuant to Statute and General Administrative order, payable through
                .the Clerk of the Court by application of bail or other means established by order o!,.lhe Court or General Adminw1f?!ive Order.
     O     That said defendant shall pay a fine of $_ _ _ _ _ _~ court costs of$ _ _~,./~----• restitution of$ ~ I I                     '1/          .  Balance
           to be paid within sixty (60) days of sentencing unless otherwise ordered by Court.
     o That said defendant shall complete _____ hours of Public Service as directed by the probation department.
       SPECIAL CONDITIONS:             r   --1-- ..J-       / _ : - , · / -/-                    ~               ,.-- '/                        ~
                                       ~"'-d~OJ ( h                                      I/'°   o~:F-1"-'S,J=D<J.c..=ll::..._.-,,::....:~~""'-L-"'><.tW~_o
                                                                                                                                                        _____
           A     hJl~,11.v                                           _;ts-:-.::t=--,.r"7'~·~-.4'--/---..:--r-;-if....==t;=.=:------
 .                                                 17.,4/Vvta          ~            .Cr- S           ' ; ;       .)1.-,,lJ.µ~=lil•!:......__ _ _ __
It is the further Order of the Court, and the defendant is here y advised, that th ourt may t any time during th said period of probation revoke or modify
any conditions or reduce the period of said probation or may discharge the defendant from probation, as provided by law. The defendant shall be subject to
arrest for any alleged violation of any condition of said probation. If such probation is revoked, I e court may impose any other sentence that is permitted
as prescrib':IJ-by law.

This   Y       day of       JlkTl/                  ,2o_lj_                                  --""""""-"~~--=-=-tl------------
                                                                                             ~~e
CERTIFICATION OF SERVfCE: I hereby acknowledge that I have received a copy of this Sentence of r ation and f ly understand the rules and provisions
contained herein, and understand that I must report immediately to the probation office upon receipt o this order. I further understand and acknowledge
that I can be resentenced on the original offense should my Sentence of Probation be revoked by the court for a violation ol any of the conditions of said
probation. I hereby AUTHORIZE RELEASE of pertinent information from any counseling/treatment, hospital/physician, psychologisVpsychiatrist or other
relevant ageJ'J' to Madison County Probation Department, and authorize said Department to exchange pertinent information with other relevant agencies.

This   y       day of       r4,J./I    ii
                                                    ,20-1..f-                                .Jr     J°qs d n .S ,LYO C q
                               _-,.-----,            I   '~l
                                                     /JI,.
                                                                              ,20.fi_           Probationer




                                                                                                                                                 •~J-)u-S
White: Court     Green: Defendant     Yellow: Attorney     Plnk: Probation Department                   Gedge Declaration
                                                                                                                    RevisedEx.  4 - Page 2
                                                                                                                           11/2013
Case 3:19-cv-00834-SMY-MAB Document 6-6 Filed 08/02/19 Page 4 of 4 Page ID #477
                                                  ·e
                          THIRD JUDlCIAL CIRCUIT
                         MADISON COUNTY, ILLINOIS .


    r                  Plaintiff/Petitioner


X::11,&j_
                                                                 Div. _ _ __


             T      Defendant/Respondent
                                         ORDER




Date ~ ,     2/, 2',/£
                                                                                 Judge
                                       (8)~513
                                                   Gedge Declaration Ex. 4 - Page 3
